Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 22, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  158042                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re PETITION OF BERRIEN COUNTY                                                                    Richard H. Bernstein
  TREASURER FOR FORECLOSURE.                                                                          Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  _________________________________________                                                                            Justices

  BERRIEN COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                SC: 158042
                                                                   COA: 330795
                                                                   Berrien CC: 2014-000170-CZ
  NEW PRODUCTS CORPORATION,
          Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 10, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 22, 2019
           p0515
                                                                              Clerk